     Case 2:19-cv-01394-GMN-VCF Document 111 Filed 11/20/20 Page 1 of 2




 1
     BENJAMIN CLOWARD, ESQ.
 2   Nevada Bar No. 11087
     SAMANTHA A. MARTIN, ESQ.
 3
     Nevada Bar No. 12998
 5   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 6   Las Vegas, Nevada 89101
 7
     Telephone: (702) 444-4444
     Fax: (702) 444-4455
 8   E-Mail: SMartin@richardharrislaw.com
     Attorneys for Plaintiffs
 9
                                  UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12   ROBERT ANSARA, as Special                    )   CASE NO.: 2:19-CV-01394-GMN-VCF
     Administrator of the estate of D.B., born    )
13   December 18, 2015 and died August 15,        )   STIPULATION AND ORDER FOR
     2017 and GABRIELLE BRANON-                   )   EXENSION TO REPLY TO
14
     CHESLEY, individually, as the Natural        )   PLAINTIFFS’ COUNTERMOTION
15   Mother of D.B., DAVID BANKS,                 )   TO AMEND COMPLAINT (SECOND
     individually and as the Natural Father of    )   REQUEST)
16   D.B.,                                        )
                                                  )
17                  Plaintiffs,                   )
18                                                )
     v.                                           )
19                                                )
     GLORIA MALDONADO, et. al.
                                                  )
20
                  Defendants.                     )
21   ___________________________________          )

22

23
            IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
24
     counsel of record, that the deadline for Plaintiffs ROBERT ANSARA, as Special Administrator
25

26
     of the estate of D.B., GABRIELLE BRANON-CHESLEY, individually, as the Natural Mother

27
     ///
28



                                                 1
     Case 2:19-cv-01394-GMN-VCF Document 111 Filed 11/20/20 Page 2 of 2




     of D.B., DAVID BANKS, individually and as the Natural Father of D.B. to file their Reply to
 1

 2   Plaintiffs’ Countermotion to Amend Complaint be extended from November 16, 2020 to

 3   November 20, 2020.
 5
      Date:_November 12, 2020                     Date:__November 12, 2020__________________
 6    RICHARD HARRIS LAW FIRM                     OLSON, CANNON, GORMLEY &
                                                  STOBERSKI
 7    /s/ Samantha Martin, Esq.                   /s/ Felicia Galati
 8
      _____________________________               ____________________________
      SAMANTHA A. MARTIN, ESQ.                    Felicia Galati, Esq.
 9    Nevada Bar No. 12998                        Nevada Bar No. 7341
      801 South Fourth Street                     9950 West Cheyenne Avenue
10    Las Vegas, Nevada 89101                     Las Vegas, NV 89129
11
      Attorneys for Plaintiffs                    Attorneys for Defendants
                                                  Clark County, Gloria Maldonado,
12                                                Audra Guitierrez/Guerro,
13

14
                                              ORDER
15

16

17                                           IT IS SO ORDERED nunc pro tunc.
18
                                             Dated this ____
                                                         18 day of November 2020.
19

20

21                                           ___________________________
                                             Gloria M. Navarro, District Judge
22                                           UNITED STATES DISTRICT COURT
23

24

25

26

27

28



                                                 2
